DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

 	Claims 1-14 are pending in the application.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Millot (US 6171289 B1).


    PNG
    media_image1.png
    534
    619
    media_image1.png
    Greyscale
 	As to claim 1, Millot teaches a base plate 5 for a medical device [ostomy seal 5 Fig.2-3;Col.3,ll.21-38 for an ostomy appliance, device 1 Fig.1 Col.3,ll.19-22],  	the base plate 5 comprising:  		a 1st adhesive layer 11 with a proximal side configured for attachment of the base plate 5 to a skin surface of a user [Col.2,ll.21-23], the 1st adhesive layer 11 having a stomal opening [through passage 8 Fig.2], with a center point [Fig.2-3 Col.3,ll.23-24]; and
  		a plurality of electrodes 17,18 [at least one set of one or more sets of electrodes 17,18 Fig.2-3 Col.3,ll.41] arranged between the 1st adhesive layer 11 and a top layer [top layer as at least a top portion of masking element as printed circuit 19, where 1st conductor of 1st electrode 18 and 2nd conductor of 2nd electrode 17 (as presented above) is provided in printed circuit 19 on support 13 Col.3,ll.39-41, where top layer of masking element as part of support 13 provides non-conductive barrier Col.3,ll.34-35];  		the plurality of electrodes 17,18 including:  			a ground electrode [grounding as necessarily provided in circuit 19 with a ground connection parts of electrodes 17 and/or 18 Col.3,ll.57-58; as powered by battery 20, where ground electrode required to complete circuit Fig.2, Col.3,ll.60-61],  			a 1st electrode 18, and a 2nd electrode 17 (as connection and sensor parts of electrodes 18 and/or 17 [as claimed and cited below, Fig.2-3 Col.3,ll.57-61],  			the ground electrode comprising: 1st and 2nd ground connection parts including a ground electrode (where grounding portions as 1st and 2nd ground electrode parts forming ground for 1st and 2nd electrodes 17-18 , as part of circuit 19 Col.3,ll.56-62, where ground electrode necessarily provided in circuit 19 with electrodes 17, 18 Col.3,ll.57-58; as powered by battery 20, where 1st and 2nd ground electrode connections and parts required to complete circuit 19 by connecting to electrodes 17 and 18 and providing ground required for DC circuit 19 as powered by battery Fig.2, Col.3,ll.60-61]; 		wherein the 1st electrode 18 and the 2nd electrode 17 comprise, respectively, 1st and 2nd sensing parts and 1st and 2nd connection parts [as parts of electrodes 17,18 as measuring conductivity Col.2,ll.11-12]; and wherein the ground electrode forms: a ground for the 1st electrode 18 to form a 1st sensor ; and  a ground for the 2nd electrode 17 to form a 2nd sensor [as parts of electrodes 17,18 as measuring conductivity Col.2,ll.11-12 and the 1st and 2nd sensors as measuring degree of hydration of adhesive as increased conductivity greater than threshold as indicating potential leaks where base layer/seal 5 is or may become unsecure and not properly sealed to the skin around the stoma Col.2,ll.38-46, as measuring conductivity between the 1st and 2nd electrodes Col.3,ll.59-60 to trigger alarm to take action Col.2,ll.65 to Col.3,ll.8];  		in order to provide an electronic circuit capable of detecting potential leaks by measuring the degree of hydration of a hydrocolloid adhesive baseplate and activate an alarm when the degree of hydration is above a predetermined threshold that indicates lack of satisfactory securing and sealing of the ostomy device to the patient [Col.2,ll.38-46].
 	Millot does not specifically teach in the embodiment of Fig.2-3 that the ground electrode components are provided as comprising the elements of 1st and 2nd ground connection parts; 1st and 2nd ground electrode parts; and 1st and 2nd sensors. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited ground electrode parts, and one of skill would have been motivated to do so, where a DC circuit as powered as by battery would necessarily require the ground, connection, and electrode parts corresponding to each of the 1st and 2nd electrodes, and one of skill would have been motivated to do so, in order to provide an electronic DC circuit capable of detecting potential leaks by measuring the degree of hydration of a hydrocolloid adhesive baseplate and activate an alarm when the degree of hydration is above a predetermined threshold that indicates potential leaks as having lack of satisfactory securing and sealing of the ostomy device to the patient; and since it has been held that making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice.  MPEP 2144.05(V)(B). 		
 	As to claims 2-14, Millot teaches that: 	 	(as per claim 2) wherein the ground electrode comprises a first electrode part and a second electrode part forming the ground for the first and second electrode parts, respectively [where grounding portions as 1st and 2nd ground electrode parts forming ground for 1st and 2nd electrodes 17-18 , as part of circuit 19 Col.3,ll.56-62, where ground electrode necessarily provided in circuit 19 with electrodes 17, 18 Col.3,ll.57-58; as powered by battery 20, where 1st and 2nd ground electrode connections and parts required to complete circuit 19 by connecting to electrodes 17 and 18 and providing ground required for DC circuit 19 as powered by battery Fig.2, Col.3,ll.60-61]; 	 	(as per claims 3,5,6) wherein the 1st and 2nd electrodes comprise 1st and 2nd sensing parts contacting the 1st adhesive layer [where sensing parts provided in printed circuit of support 13 Col.3,ll.39-41 that is provided on top of/contacting 1st adhesive layer Col.3,ll.34,36; the circuit on 13 provided as circuit 19 with electrodes 17 and 18 Col.3,ll.57-58 provided in tracks 15 and 16 of adhesive/printed circuit Col.3,ll.39-41];  	 		and arranged at least partially annularly around the stoma opening 8 FIg.2 [as provided in arc of circle of electrodes 17/18 in tracks 15/16 coincident with center of stomal opening 8 Col.3,ll.43-45, as concentric arcs of circle Col.4,ll.26-27]; and 		(as per claim 6) wherein the 1st sensing part [of electrode 18] is arranged at a 1st radial distance from the center point [of opening 11] Fig. 2; and the 2nd sensing part [of electrode 17] is arranged at a 2nd radial distance from the center point [of opening 11 Fig.2], wherein the 2nd radial distance is larger than the 1st radial distance Fig.2 [where 2nd electrode 17 comprising 2nd sensing part is provided outside/peripheral to the 1st electrode 18 comprising 1st sensing part Fig.2 as concentric arcs of a circle with center coincident with opening/passage 8 Col.3,ll.43-45]; 		(as per claims 4,7) wherein the 1st and 2nd electrodes comprise 1st and 2nd conductor parts insulated from the 1st adhesive layer by a masking element [where 1st conductor of 1st electrode 18 and 2nd conductor of 2nd electrode 17 (as presented above) is provided in printed circuit 19 on support 13 Col.3,ll.39-41, where masking element as part of support 13 provides non-conductive barrier Col.3,ll.34-35];  				arranged between the 1st and 2nd conductor parts [of 18 and 17] and the 1st adhesive layer [where conductor parts of electrodes 17,18 measuring conductivity Col.2,ll.53-56, are provided in printed circuit 19 on top of non-conductive support 13 as masking element between printed circuit 19 Col.3,ll.39-41, and adhesive 11 Col.3,ll.34,36];  		(as per claims 8-9) the 1st 18 and 2nd 17 electrodes each form an open loop Fig.2 [as arc of circle, such as half circle Col.4,ll.30,26-20];	 	(as per claims 10-11 and 13-14) the base plate comprises 3rd, 4th, and/or 5th electrodes [where electrodes can be provided as at least two sets of electrodes Col.2,ll.12-13, where electrodes 17 and 18 can be provided as at least one series Col.3,ll.41, or at least two sets of electrodes 17,18 Col.4,ll.5, necessarily including at least a 3rd , a 4th, and/or a 5th, electrode]  		 	comprising a 3rd , a 4th, and/or a 5th, electrode connection part and electrode part, wherein the 3rd, 4th, and/or 5th ground electrode forms a ground for the a 3rd , a 4th, and/or a 5th, electrode [where a 3rd , a 4th, and/or a 5th, electrode connection parts and ground electrodes necessarily provided in circuit 19 with at least one series, or at least two sets (as presented above), of electrodes 17, 18, providing at least 3rd, 4th, and or 5th electrodes, Col.3,ll.57-58; as powered by battery 20, where 3rd, 4th, and/or 5th ground electrodes, connection parts, ground part, required to complete circuit 19 by connecting to 3rd electrode of at least two sets of electrodes and providing ground required for DC circuit 19 as powered by battery Fig.2, Col.3,ll.60-61]; and 	 	(as per claim 12)  the base plate comprises a 2nd adhesive layer, wherein the plurality of electrodes is arranged between the 1st adhesive layer and the 2nd adhesive layer [where adhesive provided as inner face fixed to the skin and outer face to connect to ostomy bag Col.2,ll.21-25; where the inner face layer does not comprise hydrocolloids Col.2,ll.32-33 and the outer face as hydrocolloid Col.2,ll.28-31; and where the electrodes are provided internal to the adhesive as between the inner and outer surfaces Col.2,ll.51-53].
		in order to provide an electronic circuit capable of measuring the degree of hydration of a hydrocolloid adhesive baseplate and activate an alarm when the degree of hydration is above a predetermined threshold that indicates lack of satisfactory securing and sealing of the ostomy device to the patient [Col.2,ll.38-46].
 	Millot does not specifically teach in the embodiment of Fig.2-3 that the 1st 18 and 2nd 17 electrodes comprise specific elements as 1st and 2nd conducting and sensing parts; and specific electrodes as 3rd, 4th, and/or 5th electrodes, connection parts, and electrode parts. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited electrode parts, and one of skill would have been motivated to do so, where a DC circuit as powered as by battery would necessarily require the ground connection and electrode parts for each of the electrodes and parts, and one of skill would have been motivated to do so, in order to provide an electronic DC circuit capable of measuring the degree of hydration of a hydrocolloid adhesive baseplate and activate an alarm when the degree of hydration is above a predetermined threshold that indicates lack of satisfactory securing and sealing of the ostomy device to the patient; and since it has been held that making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice.  MPEP 2144.05(V)(B).

Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-14 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US Patent No. 10,849,781 B2 (‘781).  
	As to Claims 1-14, claims 1-13 of ‘781 teach or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
‘781
1-2
1
2
3
4
5
6
7
8
9
10
11
12
13


 	The differences between present claims and the claims of ‘781 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘781 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘781 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘781 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY K TOWNSEND/Primary Examiner, Art Unit 3781